Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner interprets "high surface area" in claims 4-5 and 7-8 to be 100 to 400 m2/g as defined in US7918933. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si et al (May 2018).
Si teaches poly(lactic acid)/biobased polyurethane blends with balanced mechanical strength and toughness. 
Si, abstract, teaches a biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS). 
Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 
A preamble of “for paints and coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for 
A biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 as taught by Si reads on a isoboride based degassing agent as claimed in claim 1. 

Regarding claim 2, a preamble of “for paints and coatings wherein the coatings consist of powder coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195USPQ 430.



Regarding claims 4-9, Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 
A biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 (80 weight percent castor oil/20 weight percent isoboride) as taught by Si reads on a isoboride based degassing agent as claimed in claims 4 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Si et al (May 2018) in view of Yoo (KR20180130045, English translation).
Si teaches poly(lactic acid)/biobased polyurethane blends with balanced mechanical strength and toughness. 

Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 
Si, 3.4, teaches all the blends showed ductile fracture with distinct yield point and stableneck growth during cold drawing before breaking, indicating good toughening efficiency of the dispersed polyurethane in PLA matrix.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the weight ratios between 8:2 and 4:6 (between 40 to 80 weight percent castor oil and 20 to 60 weight percent isoboride) would be effective blends for showing ductile fracture with distinct yield point and stableneck growth during cold drawing before breaking, indicating good toughening efficiency in a PLA matrix. 
Although the references teach a composition comprising isoboride and castor oil the references do not teach the composition comprising benzoin. 
Yoo teaches a powder coating composition comprising polyester resin and anhydrosugar. 
Yoo, paragraph 37 of the English translation, teaches in the powder coating composition of the invention at least one additive which is commonly used can included in the powder coating composition. At least one kind selected from for example, the anti-pinhole agent (for example, benzoin) can be used as such additive. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add benzoin as taught by Yoo into the composition as taught by the references above in an amount to inhibit pinholes in the composition. 

Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. 
the preamble reciting “[a]n isosorbide-based degassing agent for paints and coatings” defines the applicability of the isosorbide as claimed. By ignoring the preamble, Examiner improperly broadens the scope of the claim — the claim becomes simply “up to 100 weight percent isosorbide.” The use as a degassing agent is critical to breathe life into the claims: and the use as a degassing agent “for paints and coatings” is also material because, pursuant to the specification, there is a need to prevent pinholing “from out-gassing of powder coating during cure” (which ruins the finish of paint) and benzoin, which known in the art to enable a proper finish for paintings and coatings be preventing outgassing, tends to yellow over time. See, e.g., AAF, 2 Ins. 11-19. Yellowing, which the instant claims seek to avoid, is material where such coloration (or, rather, discoloration) impacts the finish since such the change in coloring alters the appearance of the work product over time and is undesirable.

Examiner respectfully traverses. 
Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 
Therefore, Si independently teaches a composition comprising castor oil and isoboride. 
As stated above, the composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 as taught by Si reads on a isoboride based degassing agent as claimed in claims 1, 3 and 7. 
Examiner interprets that the composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 can independently be used as a gassing agent. 
Further, explanation is needed on the differences between the composition comprising castor oil (CO) and isosorbide (IS) as taught by Si and the degassing agent of claim 1. 
In response to applicant's argument that “the use as a degassing agent is critical to breathe life into the claims and the use as a degassing agent “for paints and coatings”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues Si fails to teach each and every limitation set forth in Applicant’s claims as arranged in the claim. Si teaches isosorbide and castor oil as a means of stiffening a polyurethane blend, specifically a polyurethane developed from polylactic acid. Si does not disclose, nor provide motivation for, a degassing agent.
Examiner respectfully traverses. 
Si independently teaches a composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2
As stated above, in response to applicant's argument that “the use as a degassing agent is critical to breathe life into the claims and the use as a degassing agent “for paints and coatings”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues even if Si’s blend of castor oil and isosorbide served somehow inherently to degas the polymer, there is no evident teaching of degassing extant in Si to support the inherency argument.
Examiner respectfully traverses. 
Si independently teaches a composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2.
Further, evidence or a further explanation needs to be disclosed specifically pointing out the different between composition comprising castor oil (CO) and 
Applicant argues even if Si recited a blend having a ratio of 100 wt% isosorbide, such teaching would still comprise up to a maximum of 20% of the biobased formulation.
Examiner respectfully traverses. 
Si to teach a COIPU composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 which is independently a composition before being used in a blend. Therefore, this reads on the instant claims wherein the composition comprises 80 wt% castor oil and 20 wt% isosorbide. 
Applicant argues reliance on any amount of isosorbide cited between Si’s various ranges of disclosed embodiments (at least one of which includes 0 wt% isosorbide) cannot be sufficient to support anticipation because it relies on picking and choosing. 
Examiner respectfully traverses. 
Si to teach a specific example wherein a COIPU composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 which reads on the instant claims. 
Applicant therefore respectfully submits that the ranges of isosorbide set forth by Si as comprising Si’s COIPU represents various embodiments of a polyurethane blend for commixture with polylactic acid and do not properly read over Applicant’s claims absent hindsight reconstruction of Applicant’s own teaching.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues Si supports no motivation to substitute isosorbide as a biobased degasser that does not yellow over not time. 
Examiner respectfully traverses. 
Si to teach a specific example wherein a COIPU composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 which reads on the instant claims. 
The (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 as taught by Si is the same isoboride composition as claimed in claim 3 and therefore it would be expected that the isoboride in the biobased polyurethane (COIPU) would eliminate the need for bisphenol A for degassing in powder coatings, absent results to the contrary. 
Further, the claims do not claim “does not yellow over time”. 

The COIPU composition comprising castor oil (CO) and isosorbide (IS) teaches the same components as clamed in the instant claims and therefore it would be expected that the isoboride in the COIPU composition would eliminate the need for bisphenol A for degassing in powder coatings, absent results to the contrary. 
As stated above, Si to teach a COIPU composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 which is independently a composition before being used in a blend. Therefore, this reads on the instant claims wherein the composition comprises 80 wt% castor oil and 20 wt% isosorbide. 
Regarding claims 5-9, high surface area inorganic silica powder and castor oil and/or wax are optional components. Therefore, the silica and castor oil and/or wax do not need to be present in the degassing agent.
Claims 5-6 are met by a COIPU composition comprising castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 and therefore this composition comprising 0 wt% high surface area, inorganic powder and 0 wt% benzoin. 
Regarding claim 10, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add benzoin as taught by Yoo into the composition as taught by the references above in an amount to inhibit pinholes in the composition. 
Therefore, the combined composition of Si and Yoo comprises between 40 to 80 weight percent castor oil and 20 to 60 weight percent isoboride and benzoin in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150126599 teaches a process for producing isohexides. 
Plastics Today, 2010, teaches Isosorbide can be used in polyesters for inks, toners, powder coatings, packaging and durable goods; polyurethanes for foams and coatings; polycarbonates for durable goods and optical media; epoxy resins for paints; and detergents, surfactants and additives for personal care and consumer products.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/15/21